DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 06/23/2022 has been entered. Claims 1, 3-10 are pending. Claim 2 is canceled. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schaefer et al., (US 20060234093 A1) hereinafter Schaefer.
Regarding Claim 1, Schaefer discloses a fuel cell system (Schaefer Abstract, Fig. 5a, 5d) comprising:
At least one membrane electrode assembly (MEA) [0002], arranged in fuel cell stack housing “222”, “224” [0035],
A cathode reactant supply “226” [0034] having a compressor “230” (corresponds to compressor “30” [0021]), Fig. 5a “230”, and 
A device for controlling pressure within the fuel cell stack housing [0023], reading on a device for housing ventilation, wherein the device for housing ventilation has a pressure control valve “284”, “286” [0035], reading on a medium pressure tap since it is a pressure control valve, associated with the compressor “230” since it is immediately after compressor “230” in a cathode reactant flow direction (Fig. 5a), and 
wherein the compressor “230” has an outlet opening to reactant stream “232” [0035], Fig. 5a, in a region of medium pressure internally present during operation, since it is taken to be at a suitable pressure in order for the fuel cell to work properly, said outlet opening being connected via a pressure line to a housing opening of the fuel cell stack housing “222” (outlet of compressor “230” goes via line “234” into fuel cell stack “222”, Fig. 5a).
Regarding Claim 3, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses a cathode effluent valve “288” [0038], Fig. 5d, is associated with the pressure line “243”, Fig. 5d.
Regarding Claim 7, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses wherein the fuel cell housing “222” has an outlet opening for housing ventilation “234” outlet leading from cell stack “222” to “234”, Fig. 5d.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., (US 20060234093 A1), as applied to Claims 3 and 1 respectively, above.
Regarding Claim 4, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses wherein the downstream valve “288” may be selected from suitable flow restricting devices, including a passive check valve [0033], which opens automatically when a minimum pressure is exceeded, since this is how check valves operate. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate valve for the flow restricting device of Schaefer, such as a passive check valve as taught by Schaefer in order to appropriately restrict effluent flow and maintain suitable operating pressure.
Regarding Claim 5, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses wherein the medium pressure tap pressure control valve may be a throttle valve [0022], reading on an active throttle element. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate flow restricting device such as a throttle valve of as taught by Schaefer in order to provide a suitable flow controlling valve. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., (US 20060234093 A1) as applied to claim 1 above, and further in view of Rothschuh (US 20170054166 A1).
Regarding Claim 6, Schaefer discloses all of the claim limitations as set forth above. Schaefer discloses the compressor “230” but does not disclose the specific type of compressor. 
In a similar field of endeavor as it pertains to a fuel cell system comprising a compressor [0036] Fig. 1, Rothschuh teaches a fuel cell using a compressor “32” to compress the cathode reactant line [0097], wherein the compressor is a screw-type compressor [0108].
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate type of compressor for the cathode reactant compressor of Schaefer, such as a screw compressor as taught by Rothschuh, as one of ordinary skill in the art would have a reasonable expectation that such a compressor would be suitable as the compressor for a fuel cell of Schaefer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., (US 20060234093 A1) as applied to claim 7 above, and further in view of Honda (US 20170179504 A1).
Regarding Claim 8, Schaefer discloses all of the claim limitations as set forth above. Schaefer further discloses an embodiment wherein cathode effluent coming from the fuel cell stack “222” is recycled [0032] from the outlet opening of the fuel cell, outlet leading from cell stack “222” to “234” (Fig. 5d) reading on a venting line. However, Schaefer does not disclose a turbine. 
In a similar field of endeavor as it pertains to a fuel cell system (Honda Abstract), comprising a recycling line, Fig. 1, Honda teaches adding a turbine “52” [0038] downstream of the venting line “48b” [0038] from the outlet opening of the oxidant effluent discharge (e.g. manifold “42b”) [0038] Fig. 1, such that a turbine outlet (shown by arrow to the right of “52” Fig. 1), is downstream of the turbine itself “52”. Honda teaches that this turbine “52” can perform electrical regeneration by capturing exhaust energy from the fuel cell stack and can thus improve the net output of the fuel cell [0038].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell oxidant exhaust line of Schaefer to include turbine, such that the venting line runs from the outlet opening to a turbine outlet downstream as taught by Honda in order to capture exhaust energy and further improve the net output of the fuel cell system. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al., (US 20060234093 A1) in view of Honda (US 20170179504 A1), as applied to claim 8 above, and further in view of Mermelstein (US 20170062848 A1).
Regarding Claim 9, modified Schaefer discloses all of the claim limitations as set forth above. Modified Schaefer does not disclose wherein a first shut-off valve is arranged upstream of the compressor and a second shut-off valve is arranged at the turbine outlet downstream of the connection of the venting line. 
In a similar field of endeavor as it pertains to fuel cell systems (Mermelstein abstract, Fig. 1) with an oxidant recycle line [0006], having a first shut-off feed valve “112” [0014] arranged upstream of the compressor “108”, Fig. 1, for controlling flow into the fuel cell stack [0014], and a second shut-off valve “154” [0018] arranged just before the exhaust vent to control access to the exhaust vent [0018].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell control system of Schaefer to include a first and second shut-off valve, as taught by Mermelstein, such that the second shut-off valve is located downstream of the turbine outlet just before the exhaust vent, in order to control access to the exhaust vent and control flow into the fuel cell.

Regarding Claim 10, Schaefer discloses a method of using a fuel cell system (Schaefer Abstract, Fig. 5a, 5d) including:
At least one membrane electrode assembly (MEA) [0002], arranged in fuel cell stack housing “222”, “224” [0035],
A cathode reactant supply “226” [0034] having a compressor “230” (corresponds to compressor “30” [0021]), Fig. 5a “230”, and 
A device for controlling pressure within the fuel cell stack housing [0023], reading on a device for housing ventilation, wherein the device for housing ventilation has a pressure control valve “284”, “286” [0035], reading on a medium pressure tap since it is a pressure control valve, associated with the compressor “230” since it is immediately after compressor “230” in a cathode reactant flow direction (Fig. 5a), and 
wherein the compressor “230” has an outlet opening to reactant stream “232” [0035], Fig. 5a, in a region of medium pressure internally present during operation, since it is taken to be at a suitable pressure in order for the fuel cell to work properly, said outlet opening being connected via a pressure line to a housing opening of the fuel cell stack housing “222” (outlet of compressor “230” goes via line “234” into fuel cell stack “222”, Fig. 5a), wherein the fuel cell housing “222” has an outlet opening for housing ventilation “234” outlet leading from cell stack “222” to “234”, Fig. 5d.
Schaefer further discloses an embodiment wherein cathode effluent coming from the fuel cell stack “222” is recycled [0032] from the outlet opening of the fuel cell, outlet leading from cell stack “222” to “234” (Fig. 5d) reading on a venting line. However, Schaefer does not disclose a turbine. 
In a similar field of endeavor as it pertains to a fuel cell system (Honda Abstract), comprising a recycling line, Fig. 1, Honda teaches adding a turbine “52” [0038] downstream of the venting line “48b” [0038] from the outlet opening of the oxidant effluent discharge (e.g. manifold “42b”) [0038] Fig. 1, such that a turbine outlet (shown by arrow to the right of “52” Fig. 1), is downstream of the turbine itself “52”. Honda teaches that this turbine “52” can perform electrical regeneration by capturing exhaust energy from the fuel cell stack and can thus improve the net output of the fuel cell [0038].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell oxidant exhaust line of Schaefer to include turbine, such that the venting line runs from the outlet opening to a turbine outlet downstream as taught by Honda in order to capture exhaust energy and further improve the net output of the fuel cell system. 
Schaefer discloses a desire to control the fuel cell, however does not disclose the first and second shut-off valves, wherein a first shut-off valve is arranged upstream of the compressor and a second shut-off valve is arranged at the turbine outlet downstream of the connection of the venting line. 
In a similar field of endeavor as it pertains to fuel cell systems (Mermelstein abstract, Fig. 1) with an oxidant recycle line [0006], having a first shut-off feed valve “112” [0014] arranged upstream of the compressor “108”, Fig. 1, for controlling flow into the fuel cell stack [0014], and a second shut-off valve “154” [0018] arranged just before the exhaust vent to control access to the exhaust vent [0018].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fuel cell control system of Schaefer to include a first and second shut-off valve, as taught by Mermelstein, such that the second shut-off valve is located downstream of the turbine outlet just before the exhaust vent, in order to control access to the exhaust vent and control flow into the fuel cell.
Mermelstein further teaches a method of operating the fuel cell by closing the first shut off valve “112” [0019], 
Closing the second shut-off valves “154” (see also Fig. 2, valves “154”, “112” are shaded to show they are closed), 
Sucking in gas from the housing [0021] by suction of the compressor “108” [0020] through the medium pressure tap, which is directly downstream from the compressor as taught by Schaefer above, 
Compressing the gas [0020] downstream of the medium pressure tap to the compressor outlet, [0020] Fig. 2, since under suction the gas flows from the drum “106” into the compressor via line “122”, 
Conducting the gas through the housing to the turbine (not shown), since it is sucked from the cell stack housing “104” and product line “102” (synonymous to the venting line) into the compressor “108” [0020] back to the compressor “108”, via recycle line “126” [0021], Fig. 2. Mermelstein teaches that operating the fuel cell in this electrolysis mode allows to condense residual and unreacted product steam and subsequently separate out hydrogen to later use in power generation mode [0019]-[0020].
It would have been obvious to one having ordinary skill in the art at the time of filing to configure the fuel cell system of Modified Schaefer to close the first and second shut-off valves, suck in gas from the housing, compress the gas, and conduct the gas through the housing as taught by Mermelstein in order to conduct electrolysis on the fuel cell and produce hydrogen gas to store from reaction products. 

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach “at least one membrane electrode assembly arranged in a housing; a cathode supply having a compressor; and a device for housing ventilation, wherein the device for housing ventilation has a medium pressure tap associated with the compressor; and wherein the compressor has an outlet opening in a region of a medium pressure internally present during operation, said outlet opening being connected via a pressure line to a housing opening of the housing”.
Applicant notes that “membrane electrode assembly arranged in a housing” and “a device for housing ventilation” make clear that a membrane electrode assembly “2” may be arranged inside of a housing “2” and provides ventilation to the space within the housing and surrounding the membrane electrode assembly. Applicant argues that the airmover cited in Schaefer does not teach a device for ventilating a space other than the cathode reactant spaces, such as within a housing.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a device for housing ventilation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that “a device for housing ventilation” is very broad and is not limited to the embodiment envisaged in the specification. It is noted that the membrane electrode assembly is arranged in the housing, and the airmover (ventilation device) of the prior art ventilates an area that is arranged within the housing. It is noted that there may be structural differences between the prior art and the instant embodiments, however, such differences arise from features not yet claimed. 
Applicant further argues that "the device for housing ventilation has a medium pressure tap associated with the compressor; and wherein the compressor has an outlet opening in a region of a medium pressure internally present during operation, said outlet opening being connected via a pressure line to a housing opening of the housing,” further defines over the prior art. Applicant notes the in the present specification, “The compressor may have an outlet opening in the region of a medium pressure internally present during operation... In a screw compressor, for example, the pressure increases continuously in the longitudinal direction of the screw, so that the medium pressure tap takes place simply by arranging the outlet opening in the center of the compressor, that is to say, at a sufficient distance from its ends...” Applicant argues that Schaefer’s flow restricting devices “284”, “286” do not read on the claimed “medium pressure tap”.
The Examiner notes that the limitation “medium pressure tap” is not clearly defined structurally and/or functionally so as to overcome the flow restricting device of Schaefer. That is, since Schaefer teaches a pressure control valve that is able to control the pressure of the compressor and within the fuel cell stack housing, the limitations are met. It is also noted that the phrase “medium pressure” is broad and not clearly defined and does not specify a noted pressure range.  
Applicant argues that claims 3-9 are allowable by nature of dependency, and claim 10 is allowable for similar reasons as set forth above.
This argument is moot in view of the rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721